DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.GB1803291.2, filed on 02/28/2018.
Applicant’s claim for the benefit of a prior-filed application, 15/922,258 file on 03/15/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged as well. 

Claim Objections
Claims 19 is objected to because of the following informalities:  the pronoun “its” in the limitation “whether the snoop request relates to its associated respective bus interface” may cause confusion. The Examiner suggests replacing the pronoun with a noun specifying what “its” is.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of snoop processors configured to receive snoop requests” in claim 1;
“each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface” in claim 1;
“each snoop processor is configured to map the memory addressed by the snoop request” in claim 4; 
“each snoop processor is configured to perform at least one of the first mapping and the second mapping by using a hash function” in claim 5;
“each snoop processor is configured to determine that the snoop request does not relate to the bus interface associated with that snoop processor” in claim 6; 
“each snoop processor being configured to generate a response to the snoop request” in claim 7;
“at least one of the snoop processors is configured, on determining that the snoop request does not relate to the bus interface associated with that snoop processor, to cause a response to be sent on the bus without accessing the cache memory” in claim 8;
“the bus calculation module is configured to calculate the bus interface” in claim 10;
“each snoop processor is configured to map the memory addressed by the snoop request to a cache bank” in claim 11;
“the bus calculation module is configured to perform at least one of the first mapping and the second mapping” in claim 11;
“each snoop processor is configured to process snoop requests on the buffer” in claim 13;
“a reverse translation module configured to maintain a mapping from the physical address space to the virtual address space … the reverse translation module being configured to translate the snoop request to a translated snoop request addressed in the virtual address space” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 12-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, 10-11, 13-16, 18, and 20 of U.S. Patent No. US 11,132, 299. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons shown below.

Patent US 11,132,299
Instant Application 17/446,133
Claim 3. A memory interface for interfacing between a memory bus and a cache memory, the cache memory being associated with a processor, comprising:

a plurality of bus interfaces, wherein each bus interface is configured to transfer data between the memory bus and a respective non-overlapping portion of the cache memory; and

a plurality of snoop processors configured to receive snoop requests from the memory bus;

wherein each snoop processor is associated with a respective bus interface and each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor and to process the snoop request in dependence on that determination.

Claim 1. A memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising 








a plurality of snoop processors configured to receive snoop requests from the memory bus, 

wherein each snoop processor is associated with a respective bus interface and each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor and to process the snoop request in dependence on that determination.
Claim 5. The memory interface according to claim 3, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses.
Claim 2. The memory interface according to claim 1, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses.
Claim 7. The memory interface according to claim 3, in which the cache memory comprises a plurality of cache banks, and each bus interface is configured to transfer data to one or more cache bank associated with that bus interface
Claim 3. The memory interface according to claim 1, in which the cache memory comprises a plurality of cache banks, and each bus interface is configured to transfer data to one or more cache bank associated with that bus interface.
Claim 8. The memory interface according to claim 7, in which each snoop processor is configured to map the memory addressed by the snoop request to a cache bank of the plurality of cache banks in a first mapping, and to map the cache bank to one of the plurality of bus interfaces in a second mapping.
Claim 4. The memory interface according to claim 3, in which each snoop processor is configured to map the memory addressed by the snoop request to a cache bank of the plurality of cache banks in a first mapping, and to map the cache bank to one of the plurality of bus interfaces in a second mapping
Claim 10. The memory interface according to claim 5, in which each snoop processor is configured to determine that the snoop request does not relate to the bus interface associated with that snoop processor where at least one of:

the memory addressed by the snoop request does not map to the bus interface associated with that snoop processor; and

the mapping does not comprise the memory addressed by the snoop request.

Claim 6. The memory interface according to claim 2, in which each snoop processor is configured to determine that the snoop request does not relate to the bus interface associated with that snoop processor where at least one of: 

the memory addressed by the snoop request does not map to the bus interface associated with that snoop processor; and 

the mapping does not comprise the memory addressed by the snoop request.
Claim 11. The memory interface according to claim 3, comprising a cache line status data structure configured to store status information relating to cache lines at the cache memory, each snoop processor being configured to generate a response to the snoop request in dependence on status information stored in the cache line status data structure if the snoop request relates to the bus interface associated with that snoop processor.
Claim 7. The memory interface according to claim 1, comprising a cache line status data structure configured to store status information relating to cache lines at the cache memory, each snoop processor being configured to generate a response to the snoop request in dependence on status information stored in the cache line status data structure if the snoop request relates to the bus interface associated with that snoop processor.
Claim 13. The memory interface according to claim 3, in which at least one of the snoop processors is configured, on determining that the snoop request does not relate to the bus interface associated with that snoop processor, to cause a response to be sent on the bus without accessing the cache memory.
Claim 8. The memory interface according to claim 1, in which at least one of the snoop processors is configured, on determining that the snoop request does not relate to the bus interface associated with that snoop processor, to cause a response to be sent on the bus without accessing the cache memory.
Claim 14. The memory interface according to claim 3, in which each snoop processor comprises a bus calculation module for calculating the bus interface to which the snoop request relates.
Claim 9. The memory interface according to claim 1, in which each snoop processor comprises a bus calculation module for calculating the bus interface to which the snoop request relates.
Claim 15. The memory interface according to claim 3, in which each snoop processor comprises a buffer for storing received snoop requests.
Claim 12. The memory interface according to claim 1, in which each snoop processor comprises a buffer for storing received snoop requests.
Claim 16. The memory interface according to claim 15, in which each snoop processor is configured to process snoop requests on the buffer in a different order to that in which the snoop requests were received.
Claim 13. The memory interface according to claim 12, in which each snoop processor is configured to process snoop requests on the buffer in a different order to that in which the snoop requests were received.
Claim 18. The memory interface according to claim 3, in which the memory addressed by the snoop request is a physical address in a physical address space, and the cache memory uses a virtual address space, the memory interface comprising a reverse translation module configured to maintain a mapping from the physical address space to the virtual address space, the reverse translation module being configured to translate the snoop request to a translated snoop request addressed in the virtual address space.
Claim 14. The memory interface according to claim 1, in which the memory addressed by the snoop request is a physical address in a physical address space, and the cache memory uses a virtual address space, the memory interface comprising a reverse translation module configured to maintain a mapping from the physical address space to the virtual address space, the reverse translation module being configured to translate the snoop request to a translated snoop request addressed in the virtual address space.


Claim 20. The memory interface according to claim 18, in which the reverse translation module comprises a reverse translation data structure configured to maintain a mapping from the physical address space to the virtual address space
Claim 15. The memory interface according to claim 14, in which the reverse translation module comprises a reverse translation data structure configured to maintain a mapping from the physical address space to the virtual address space.

Claim 1. A method for interfacing, at a memory interface, between a memory bus and a cache memory, the cache memory being associated with a processor, the memory interface comprising a plurality of bus interfaces, wherein each bus interface is configured to transfer data between the memory bus and a respective non-overlapping portion of the cache memory, and a plurality of snoop processors configured to receive snoop requests from the memory bus, each snoop processor being associated with a respective bus interface, the method comprising:

receiving a snoop request at the memory interface;

each snoop processor determining whether the snoop request relates to its associated respective bus interface; and

each snoop processor processing the snoop request in dependence on that determination.

Claim 19. A method for interfacing, at a memory interface, between a memory bus and a cache memory, the memory interface comprising a plurality of snoop processors configured to receive snoop requests from the memory bus, each snoop processor being associated with a respective bus interface, the method comprising: 







receiving a snoop request at the memory interface; 

each snoop processor determining whether the snoop request relates to its associated respective bus interface; and 

each snoop processor processing the snoop request in dependence on that determination.

Claim 2. A non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a memory interface for interfacing between a memory bus and a cache memory, the cache memory being associated with a processor, the memory interface comprising:

a plurality of bus interfaces, wherein each bus interface is configured to transfer data between the memory bus and a respective non-overlapping portion of the cache memory; and

a plurality of snoop processors configured to receive snoop requests from the memory bus;

wherein each snoop processor is associated with a respective bus interface and each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor and to process the snoop request in dependence on that determination.

Claim 20. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising 








a plurality of snoop processors configured to receive snoop requests from the memory bus, 

wherein each snoop processor is associated with a respective bus interface and each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor and to process the snoop request in dependence on that determination.

	


Claim 1 of US 11,132,299 includes most of the limitations recited in claim 1 of instant application. The difference between the two claims is that claim 1 of US 11,030,103 further includes a plurality of bus interfaces wherein each bus interface is configured to transfer data between the memory bus and a respective non-overlapping portion of the cache memory. It is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al. (US 2004/0236888), hereinafter Dieffenderfer in view of in view of Genduso et al. (US 5,900,017), hereinafter Genduso, and further in view of Safranek et al. (US 2004/0003184), hereinafter Safranek.
Regarding claims 1, 19, and 20, taking claim 1 as exemplary, Dieffenderfer teaches a memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising 
a plurality of snoop processors (Dieffenderfer, Fig. 1, cache snoop 16) configured to receive snoop requests from the memory bus (Dieffenderfer, [0023], Master 18 requests are made to the bus macro 12 and some time later these requests are broadcast to the slave 14, and to cache snooping devices 16), 
wherein each snoop processor is associated with a respective bus interface (Dieffenderfer, [0016], The snooping master devices 16 interface the snoop bus 19 ) and 
each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor and to process the snoop request in dependence on that determination (Dieffenderfer, [0020], The snooping master devices 16 individually provide acknowledgement that they have snooped a particular 32-byte coherence granule by asserting snoop response signal 208 for each coherence granule snooped … The assertion of a snoop response signal 208 and a snoop hit (not shown) for a particular coherence granule indicates the presence of the snooped coherence granule in the snooping master device's 16 cache).  
Dieffenderfer teaches a plurality of snooper processors configured to receive snoop requests from a memory bus and determines if a snoop request is related to the cache/processor associated with that snoop processor and provides response accordingly. Each of the plurality of snooper processors is located between a cache and a memory bus (Fig.1, 12), nevertheless, Dieffenderfer does not explicitly teach a memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising a plurality of snoop processors and each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface, as claimed.
However, Dieffenderfer in view of Genduso teaches wherein each snoop processor is associated with a respective bus interface (Genduso, Col.4, line 65 – Col.5, line 9, FIG. 2 illustrates an exemplary system layout of the system with multiple exemplary processors 22, 24, 26 and 28, multiple exemplary cache units, 30, 32, 34 and 36 and the corresponding multiple BIUs 38, 40, 42 and 44) and 
each snoop processor is configured, on receiving a snoop request, to determine whether the snoop request relates to the bus interface associated with that snoop processor (Dieffenderfer, [0020], The snooping master devices 16 individually provide acknowledgement that they have snooped a particular 32-byte coherence granule by asserting snoop response signal 208 for each coherence granule snooped … The assertion of a snoop response signal 208 and a snoop hit (not shown) for a particular coherence granule indicates the presence of the snooped coherence granule in the snooping master device's 16 cache; Genduso, Col.4, lines 8-18; Note – since each BIU is associated with a snooping module that performs snooping operations in Genduso, when a snooping master device 16 determines a snoop request is a cache it, the snoop request is related to the paired BIU/cache/processor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dieffenderfer to incorporate teachings of Genduso to include a bus interface for each snooping master device 16 (in Dieffenderfer). As such, each snooping device performs snooping operations on the addresses specified in the block address registers of the paired bus interface. A person of ordinary skill in the art would have been motivated to combine the teachings of Dieffenderfer with Genduso because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by pairing a bus interface specifying a range of addresses associated with a snooping device, which provides a more efficient snooping function for multiple processor systems without hindering access to the bus and unduly limiting bus bandwidth (Genduso, Col.2, lines 27-30). 
The combination of Dieffenderfer does not explicitly teach a memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising a plurality of snoop processors, as claimed.
However, the combination of Dieffenderfer in view of Safranek teaches a memory interface for interfacing between a memory bus and a cache memory, the memory interface comprising a plurality of snoop processors (Safranek, [0010], The multiple snoop filters do not have to be in a centrally located snoop filter, but rather may be distributed (e.g., in memory controller hubs and/or in memory interfaces integrated with the processor);  [0041], FIG. 6 illustrates that coherency controller switch 60 may represent more than one snoop filter and corresponding coherency controller switch … FIG. 9 shows sub-snoop filters 64A . . . 64N, wherein N may be the number of nodes, twice the number of nodes or some other number. The sub-snoop filters do not have to be divided according to even and odd cache lines. The snoop filters may be in the memory controller hubs and/or in another place in a node such as a processor die and I/O hub die; Fig.3; Fig.6; Fig.9; Note – according to Safranek, cache snooping devices 16 of Dieffenderfer can be placed in a central location, such as a memory controller hub, which is a memory interface between a cache (i.e. processor 0 cache) and a memory bus (i.e. the communication line between memory controller hub 14 and main memory 16), a memory interface integrated with processors, or a coherency controller switch 60, which is a memory interface between a cache (i.e. I/O hub cache) and bus lines connecting memory controller hub/main memory)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Safranek to have a central snoop filter, comprised of a plurality of cache snooping devices 16, which resides in a memory interface between a cache memory and a memory bus. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Safranek because it improves efficiency and flexibility of the storage system disclosed in the combination of Dieffenderfer by placing multiple snoop filters either in a centrally located snoop filter or in a distributed manner (Safranek, [0010]).
Claims 19 and 20 have similar limitations as claim 1 and they are rejected for the similar reasons.
Regarding claim 8, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 1, in which at least one of the snoop processors is configured, on determining that the snoop request does not relate to the bus interface associated with that snoop processor, to cause a response to be sent on the bus (Dieffenderfer, [0020], The snooping master devices 16 individually provide acknowledgement that they have snooped a particular 32-byte coherence granule by asserting snoop response signal 208 for each coherence granule snooped …response signal 208) without accessing the cache memory (Gen, Col.3, lines, 16-50, Depending on the result of each snoop operation, the caches will do one of three things. Under conditions where there is no match, the cache does nothing. ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Genduso to send a response without access cache memory when it is determined there is no match between a snooped address and a cache. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Genduso because it improves performance of the system disclosed in the combination of Dieffenderfer by providing a more efficient snooping function for multiple processor systems without hindering access to the bus and unduly limiting bus bandwidth (Genduso, Col.2, lines 27-30). 
Regarding claim 17, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 1, wherein the cache memory is the lowest level of a cache hierarchy of a device connected to the memory bus (Safranek, Fig. 3, see caches 18-0 is a lowest level of cache in P0; Dieffenderfer, Fig.1, see L2 unified cache).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Safranek to have a lowest level of cache coupled to a memory interface. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Safranek because it improves efficiency and flexibility of the storage system disclosed in the combination of Dieffenderfer by placing multiple snoop filters either in a centrally located snoop filter or in a distributed manner (Safranek, [0010]).
Regarding claim 18, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 1, wherein the memory interface is embodied in hardware on an integrated circuit (Safranek, [006], Memory controller hubs 14 and 24 are sometimes referred to as a North bridge; [0026], circuitry distributed in interfaces of memory controller hub 14; [0040], The nodes include circuitry to maintain cache coherency within the node;).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Safranek to place the memory interface in a hardware circuitry. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Safranek because it improves efficiency and flexibility of the storage system disclosed in Dieffenderfer to group cache snooping devices in the same location such as a memory interface to provide centralized management on the cache snooping devices.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, and Safranek as applied to claim 1 above, and further in view of Lai (US 2013/0138847), hereinafter Lai.
Regarding claim 2, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses, as claimed.
However, the combination of Dieffenderfer in view of Lai teaches the memory interface according to claim 1, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses (Lai, [0005], Each bus interface may be mapped to a different address space).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Lai to include a mapping between each of a plurality of bus interfaces to its associated address space in the memory interface. A person of ordinary skill in the art would have been motivated to combine the teachings of Dieffenderfer with Lai because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by including mapping between bus interfaces and its associated address spaces which improves efficiency on snooping operations.
Regarding claim 6, the combination of Dieffenderfer teaches all the features with respect to claim 2 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 2, in which each snoop processor is configured to determine that the snoop request does not relate to the bus interface associated with that snoop processor where at least one of: the memory addressed by the snoop request does not map to the bus interface associated with that snoop processor; and the mapping does not comprise the memory addressed by the snoop request (Genduso, Col.5, line 66 – Col.6, line 12).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Genduso to check a data structure for address mapping of memory areas need to be snooped. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Genduso because it improves performance of the system disclosed in the combination of Dieffenderfer by providing a more efficient snooping function for multiple processor systems without hindering access to the bus and unduly limiting bus bandwidth (Genduso, Col.2, lines 27-43). 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, and Safranek as applied to claim 1 above, and further in view of Dew et al. (US 7,356,652), hereinafter Dew.
 Regarding claim 3, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, in which the cache memory comprises a plurality of cache banks, and each bus interface is configured to transfer data to one or more cache bank associated with that bus interface, as claimed.
However, the combination of Dieffenderfer in view of Dew teaches the memory interface according to claim 1, in which the cache memory comprises a plurality of cache banks (Dew, Col.10, line 58 – Col.11, line 5, cache 410 may include multiple banks of cache), and each bus interface is configured to transfer data to one or more cache bank associated with that bus interface (Dew, Col.11, lines 18-37; Fig.5; Dieffenderfer, [0016], Genduso, Col.4, lines, 19-32; line 65 – Col.5, line 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Dieffenderfer to incorporate teachings of Dew to include a plurality of memory banks in each cache so that data is transferred to cache banks associated BIU (of Genduso). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Dew because it improves performance of the system disclosed in the combination of Dieffenderfer by providing faster access time memory banks in cache (Dew, Col.10, line 58 – Col.11, line 5).
Regarding claim 4, the combination of Dieffenderfer teaches all the features with respect to claim 3 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 3, in which each snoop processor is configured to map the memory addressed by the snoop request to a cache bank of the plurality of cache banks in a first mapping, and to map the cache bank to one of the plurality of bus interfaces in a second mapping (Dieffenderfer, [0020], The snooping master devices 16 individually provide acknowledgement that they have snooped a particular 32-byte coherence granule by asserting snoop response signal 208 for each coherence granule snooped … The assertion of a snoop response signal 208 and a snoop hit (not shown) for a particular coherence granule indicates the presence of the snooped coherence granule in the snooping master device's 16 cache).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, Safranek, Dew as applied to claim 4 above, and further in view of Jamil et al. (US 8,990,505), hereinafter Jamil.
Regarding claim 5, the combination of Dieffenderfer teaches all the features with respect to claim 4 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 4, in which each snoop processor is configured to perform at least one of the first mapping and the second mapping by using a hash function, as claimed.
However, the combination of Dieffenderfer in view of Jamil teaches the memory interface according to claim 4, in which each snoop processor is configured to perform at least one of the first mapping and the second mapping by using a hash function (Jamil, Col.3, lines, 11-18. The method includes receiving an address belonging to a memory address space. The method further includes selecting a bank by hashing the address with a hash function to determine to which bank of a plurality of banks within a cache memory the address is mapped).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to map an address received to a cache bank via a hash function. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Jamil because it improves efficiency and security of the storage system disclosed in the combination of Dieffenderfer by using a hash function that controls the address-to-tag bank mapping, such that the bank selector can more accurately determine where an address will be located with fewer actions (Jamil, Col.4, line 62 – Col.5, line 7).

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, and Safranek as applied to claim 1 above, and further in view of Moyer (US 2012/0110270), hereinafter Moyer.
Regarding claim 7, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, comprising a cache line status data structure 35configured to store status information relating to cache lines at the cache memory, each snoop processor being configured to generate a response to the snoop request in dependence on status information stored in the cache line status data structure if the snoop request relates to the bus interface associated with that snoop processor, as claimed.
However, the combination of Dieffenderfer in view of Moyer teaches the memory interface according to claim 1, comprising a cache line status data structure 35configured to store status information relating to cache lines at the cache memory (Moyer, [0037], entry in cache 28 is marked as invalid), each snoop processor being configured to generate a response to the snoop request in dependence on status information stored in the cache line status data structure if the snoop request relates to the bus interface associated with that snoop processor (Moyer, [0024]; [0041], the snoop acknowledge interface may include a snoop response line and a snoop request ID line indicating the ID number of the snoop request (not shown)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Moyer to include a snoop response line with each snoop request ID when the snoop request is completed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Moyer because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer to provide acknowledgement for snoop requests to indicate completion status of each snoop request (Moyer, [0041]).
Regarding claim 12, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, in which each snoop processor comprises a buffer for storing received snoop requests, as claimed.
However, the combination of Dieffenderfer in view of Moyer teaches the memory interface according to claim 1, in which each snoop processor comprises a buffer for storing received snoop requests (Moyer, [0028], snoop queue).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to include a snoop queue in each snooping master device 16 (of Dieffenderfer). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Moyer because it improves efficiency of the system disclosed in the combination of Dieffenderfer by using snoop control and snoop queue to keep cache memory coherent with other copies of the information in a storage system (Moyer, [0034]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, and Safranek as applied to claim 1 above, and further in view of Franke et al. (US 6,480,941), hereinafter Franke.
Regarding claim 9, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, in which each snoop processor comprises a bus calculation module for calculating the bus interface to which the snoop request relates, as claimed.
However, the combination of Dieffenderfer in view of Franke teaches the memory interface according to claim 1, in which each snoop processor comprises a bus calculation module for calculating the bus interface to which the snoop request relates (Franke, Col.7 line 29 – Col.8, line 13, When the snooping logic receives a memory operation with a particular real address RA (530), it "searches" the remap table (520) to find a column where RA falls within the memory regions described by the column. It then takes the physical offset of the column and adds it to the real address (530) to obtain the physical address (540) of RA for the partition).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Franke to include a component in the memory interface to calculate physical address based on real address in snooping logic. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Franke in order to provide a flexible and secure partitioning of shared memory for the multiprocessor system disclosed in the combination of Dieffenderfer (Franke, Col.4, lines 26-30).
  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, Safranek, and Franke as applied to claim 9 above, and further in view of Lai (US 2013/0138847), hereinafter Lai.
Regarding claim 10, the combination of Dieffenderfer teaches all the features with respect to claim 9 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 9, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses, and the bus calculation module is configured to calculate the bus interface to which the snoop request relates in dependence on the mapping maintained at the data structure, as claimed.
However, the combination of Dieffenderfer in view of Lai teaches the memory interface according to claim 9, in which the memory interface comprises a data structure configured to maintain a mapping between each of the plurality of bus interfaces and respective sets of memory addresses (Lai, [0005], Each bus interface may be mapped to a different address space) and the bus calculation module is configured to calculate the bus interface to which the snoop request relates in dependence on the mapping maintained at the data structure (Franke, Col.7 line 29 – Col.8, line 13, When the snooping logic receives a memory operation with a particular real address RA (530), it "searches" the remap table (520) to find a column where RA falls within the memory regions described by the column. It then takes the physical offset of the column and adds it to the real address (530) to obtain the physical address (540) of RA for the partition).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Lai to include a mapping between each of a plurality of bus interfaces to its associated address space in the memory interface. A person of ordinary skill in the art would have been motivated to combine the teachings of Dieffenderfer with Lai because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by including mapping between bus interfaces and its associated address spaces which improves efficiency on snooping operations.
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, Safranek, and Franke as applied to claim 9 above, and further in view of Jamil et al. (US 8,990,505), hereinafter Jamil.
Regarding claim 11, the combination of Dieffenderfer teaches all the features with respect to claim 9 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 9, in which each snoop processor is configured to map the memory addressed by the snoop request to a cache bank of a plurality of cache banks in a first mapping, and to map the cache bank to one of the plurality of bus interfaces in a second mapping, and the bus calculation module is configured to perform at least one of the first mapping and the second mapping, as claimed.  
However, the combination of Dieffenderfer in view of Jamil teaches the memory interface according to claim 9, in which each snoop processor is configured to map the memory addressed by the snoop request to a cache bank of a plurality of cache banks (Jamil, Col.1, line 40-49, Cache memory is typically partitioned into banks (or blocks) ) in a first mapping, and to map the cache bank to one of the plurality of bus interfaces in a second mapping, and the bus calculation module is configured to perform at least one of the first mapping and the second mapping (Jamil, Col.9, lines, 37-56; Dieffenderfer, [0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to calculates an received address and map it to a cache bank. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Jamil because it improves efficiency and security of the storage system disclosed in the combination of Dieffenderfer by using a hash function that controls the address-to-tag bank mapping, such that the bank selector can more accurately determine where an address will be located with fewer actions (Jamil, Col.4, line 62 – Col.5, line 7).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, Safranek, and Moyer as applied to claim 12 above, and further in view of Tsien et al. (US 2007/0073979), hereinafter Tsien.
 Regarding claim 13, the combination of Dieffenderfer teaches all the features with respect to claim 12 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 12, in which each snoop processor is configured to process snoop requests on the buffer in a different order to that in which the snoop requests were received, as claimed.
However, the combination of Dieffenderfer in view of Tsien teaches the memory interface according to claim 12, in which each snoop processor is configured to process snoop requests on the buffer in a different order to that in which the snoop requests were received (Tsien, [0024], In order to minimize the occurrence of a conflict and/or resolve an existing conflict, a system node's network ordering point logic circuitry 307 may “re-order” the issuance of snoop requests to cache to something other than a FIFO order based on the order in which the system node initially received the snoop requests from network 305).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Tsien to reorder the issuance of pending snoop requests in a snoop queue. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Tsien because it improves efficiency and performance of the system disclosed in the combination of Daly by minimizing the occurrence of conflict and/or resolving and existing conflict (Tsien, [0024]).
 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer, Genduso, and Safranek as applied to claim 1 above, and further in view of Kyker et al. (US 6,594,734), hereinafter Kyker.
Regarding claim 14, the combination of Dieffenderfer teaches all the features with respect to claim 1 as outlined above. The combination of Dieffenderfer does not explicitly teach the memory interface according to claim 1, in which the memory addressed by the snoop request is a physical address in a physical address space, and the cache memory uses a virtual address space, the memory interface comprising a reverse translation module configured to maintain a mapping from the physical address space to the virtual address space, the reverse translation module being configured to translate the snoop request to a translated snoop request addressed in the virtual address space, as claimed.
However, the combination of Dieffenderfer in view of Kyker teaches the memory interface according to claim 1, in which the memory addressed by the snoop request is a physical address in a physical address space (Kyker, Col.8, lines 14-43, receiving the signal from the memory controller 415 that a store into memory 104’ occurred with the physical address), and the cache memory uses a virtual address space (Kyker, Col.2, line 30 Co.3, line 6; Col.8, lines 14-43), the memory interface comprising a reverse translation module configured to maintain a mapping from the physical address space to the virtual address space, the reverse translation module being configured to translate the snoop request to a translated snoop request addressed in the virtual address space (Kyker, Col.3, lines 46-59; Col.6, line 54 – Col.7, line 29, reverse translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Kyker to include a reverse translation to map a physically addressed snoop request to a virtually addressed cache. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Kyker because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by providing an address translation mechanism for different address spaces (Kyker, Col.8, lines 14-43).
Regarding claim 15, the combination of Dieffenderfer teaches all the features with respect to claim 14 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 14, in which the reverse translation module comprises a reverse translation data structure configured to maintain a mapping from the physical address space to the virtual address space (Kyker, Col.2, lines 30-45, To support page table virtual memory accesses, the microprocessor 101 includes an instruction translation lookaside buffer (ITLB) 112; Col.6, line 54 – Col.7, line 29, This process, of providing a physical address to determine if a match exists with a physical address stored within the ITLB, is referred to as a reverse translation. The ITLB 412 having the CAM to provide this comparison of physical addresses may also be referred to as a reverse translation lookaside buffer).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Kyker to include a reverse translation to map a physically addressed snoop request to a virtually addressed cache. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Kyker because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by providing an address translation mechanism to map addresses used in different address spaces (Kyker, Col.8, lines 14-43).
Regarding claim 16, the combination of Dieffenderfer teaches all the features with respect to claim 15 as outlined above. The combination of Dieffenderfer further teaches the memory interface according to claim 15, in which the reverse translation data structure comprises a directory linking a physical address in the physical address space to a corresponding virtual address in the virtual address space (Kyker, Col.2, line30 – Col.3, line 6, To support page table virtual memory accesses, the microprocessor 101 includes an instruction translation lookaside buffer (ITLB) 112. The ITLB 112 includes page table entries of linear to physical address translations into memory 104; Col.8, lines 14-51, In FIG. 4B, the physically addressed instruction cache 414A is replaced with a linearly addressed instruction cache 414B … a snoop is triggered and the out of order core execution unit 118′ provides the physical address to the ITLB 412 … If it is determined by the ITLB 412 that the physical address of the store into memory is associated with a page translation contained therein, an SMC hit is signaled; Col.6, line 54 - Col.7, line 29, This process, of providing a physical address to determine if a match exists with a physical address stored within the ITLB, is referred to as a reverse translation).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dieffenderfer to incorporate teachings of Kyker to include a reverse translation to map a physically addressed snoop request to a virtually addressed cache. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Dieffenderfer with Kyker because it improves efficiency of the storage system disclosed in the combination of Dieffenderfer by providing an address translation mechanism for different address spaces (Kyker, Col.8, lines 14-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pentovski et al. (US 2004/0039880), see Fig.4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/           Primary Examiner, Art Unit 2136